Opinion issued January 23, 2014




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00800-CR
                           ———————————
                    BETTY DOUGIA JASPER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the County Court
                           Hardin County, Texas1
                         Trial Court Case No. 64262


                         MEMORANDUM OPINION



1
     The Supreme Court of Texas transferred this appeal from the Court of Appeals for
     the Ninth District of Texas. Misc. Docket No. 13-9138 (Tex. Sept. 13, 2013); see
     also TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (authorizing transfer of
     cases). We are unaware of any conflict between precedent of the Court of Appeals
     for the Ninth District and that of this Court on any relevant issue. See TEX. R.
     APP. P. 41.3.
      Appellant, Betty Dougia Jasper, was charged by information with criminal

trespass. 2 Appellant pleaded not guilty. The trial court found her guilty. The trial

court assessed punishment at 180 days in state jail, suspended the sentence, and

placed her on community supervision for nine months. In one issue on appeal,

appellant argues that the evidence is insufficient to establish that she actually

trespassed.

      We affirm.

                                   Background

      On May 11, 2011, appellant was inside the Crawdad’s Convenience Store in

Lumberton, Texas. She and another customer were waiting for coffee to brew.

She told the customer about her pending divorce, and the man said he knew her

husband. Appellant told him to “watch out” because her husband was probably

sleeping with his wife. Appellant kept talking, using vulgar language. The man

looked at the store clerk, asking, “Can you do something about this?”

      The clerk asked appellant to leave, and appellant became hostile. The store

manager came out from the back office and also told appellant she needed to leave.

Appellant told the clerk she knew where she lived and threatened to record her

license plate number. The manager called the police. Appellant went outside,



2
      See TEX. PENAL CODE ANN. § 30.05(a)(1) (Vernon Supp. 2013).

                                         2
wrote some things on some paper, and videotaped the premises, including the

clerk’s car. She then drove away.

      Sergeant B. Powell and Officer C. Robichaux responded to the alert.

Sergeant Powell drove to the convenience store.       Officer Robichaux located

appellant in her car and pulled her over.      Sergeant Powell notified Officer

Robichaux that the manager asked for a criminal trespass warning to be issued, and

Officer Robichaux issued it to appellant.    The written warning identified the

property she was prohibited from entering as being at the corner of Chance and

Highway 96. At trial, the following exchange occurred with Officer Robichaux:

      Q.    Was it clear to you that [appellant] understood she was not to
            go back to Crawdad’s store?

      A.    Yes, sir, it was.

      Q.    Was it understood that she was not to drive around, walk on, or
            do anything at Crawdad’s store?

      A.    Yes, sir, it was.

      On July 11, 2011, appellant returned to Crawdad’s Convenience Store. She

drove around the parking lot. At one point, she parked the car and a friend of

appellant’s got out of the car, went inside, purchased some items, and returned to

appellant’s car. Appellant drove around the parking lot of the convenience store a

number of times, videotaping the premises, extended her middle finger out her




                                        3
window, and yelled obscenities. The manager called the police. Appellant was

later arrested.

                            Sufficiency of the Evidence

       In her sole issue on appeal, appellant argues that the evidence is insufficient

to establish criminal trespass because she never entered the store on July 11, 2011.

A.     Standard of Review

       We apply the same standard of review in bench trials as we do in jury trials.

Grant v. State, 989 S.W.2d 428, 432 (Tex. App.—Houston [14th Dist.] 1999, no

pet.). We review the sufficiency of the evidence establishing the elements of a

criminal offense for which the State has the burden of proof under a single

standard of review. Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013)

(citing Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)). This

standard of review is the standard enunciated in Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789 (1979). Winfrey v. State, 393 S.W.3d 763, 768 (Tex.

Crim. App. 2013). Pursuant to this standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational fact finder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; In re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071

(1970); Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v.


                                          4
State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We can hold evidence to be

insufficient under the Jackson standard in two circumstances: (1) the record

contains no evidence, or merely a “modicum” of evidence, probative of an element

of the offense, or (2) the evidence conclusively establishes a reasonable doubt. See

Jackson, 443 U.S. at 314, 318 & n.11, 320, 99 S. Ct. at 2786, 2789 & n.11; see

also Laster, 275 S.W.3d at 518; Williams, 235 S.W.3d at 750.

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the fact finder to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). An appellate court presumes that the fact finder resolved any conflicts

in the evidence in favor of the verdict and defers to that resolution, provided that

the resolution is rational. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793. In

viewing the record, direct and circumstantial evidence are treated equally;

circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor, and circumstantial evidence alone can be sufficient to establish guilt.

Clayton, 235 S.W.3d at 778.         Finally, the “cumulative force” of all the

circumstantial evidence can be sufficient for a jury to find the accused guilty

beyond a reasonable doubt. See Powell v. State, 194 S.W.3d 503, 507 (Tex. Crim.

App. 2006).


                                         5
B.    Analysis

      Section 30.05 of the Texas Penal Code provides, “A person commits an

offense if the person enters or remains on or in property of another . . . without

effective consent and the person . . . had notice that the entry was forbidden.” TEX.

PENAL CODE ANN. § 30.05(a)(1) (Vernon Supp. 2013). One definition of “notice”

under the statute is “oral or written communication” by the proper authority. Id.

§ 30.05(b)(2)(A). Appellant argues that she did not commit criminal trespass

because she did not enter the store when she returned on July 11, 2011. We

disagree.

      The relevant statute provides that the offense is committed if the person

enters “on or in” the relevant property. Id. § 30.05(a). The language of the statute,

then, does not limit criminal trespass violations to entering indoor areas only. The

warning that appellant received did not limit her restriction to the inside of the

premises. Further Officer Robichaux testified that it was clear to appellant when

she received the notice that she could not “drive around, walk on, or do anything at

Crawdad’s store.” (Emphasis added.) See id. § 30.05(b)(2)(A) (permitting notice

to be written or oral).

      Appellant testified at trial that she thought she was only prohibited from

entering the building.    While this may create a factual conflict to Officer

Robichaux’s testimony that it was clear to appellant that she understood the


                                         6
prohibition was greater than that, conflicts in the evidence are for the trier of fact to

resolve. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789 (holding it is “the

responsibility of the trier of fact fairly to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts”). This testimony does not render the contrary evidence insufficient.

      We overrule appellant’s sole issue.

                                      Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7